ARCHBARD, District Judge
(orally). The authority given by the section of the Revised Statutes referred to cannot be questioned, and '*1 cannot refuse an application which is brought within its terms. It is immaterial whether an issue has yet been made up or not, because if testimony were being taken I would have no right to pass upon its relevancy or irrelevancy. " I am also of the opinion that it is within the authority given by the statutes to require the production of these ballots. They are important evidence, if desired, and before they can be used they will be destroyed under the state law to make way for the coming municipal elections. The only question is how best to .get at it. I could require the parties in whose custody the boxes now are to produce them before me and have the boxes opened in my presence and the contents of each taken out and sealed up in separate and convenient packages. But why cannot this be done just as well through the medium of commissioners appointed by the court and acting for it? This is the' course pursued in contested elections in the state courts, and, while the analogy is not complete, yet the practice is at least suggestive. I am inclined to pursue it, and, if counsel for the respective parties to this proceeding will each nominate some one in whom I have confidence, I will appoint them to act.
The following order was subsequently made:
In re Contested Election of George Howell, Congressman-Elect for the Tenth Congressional District of Pennsylvania.
On due application made'by William Connell, contestant, it is hereby ordered that the ballot boxes, with the ballots and contents of the same, which were used in the general election held November 4, 1902, in the Tenth congressional district of Pennsylvania, composed of the county of Rackawanna, be forthwith produced, by the several parties in whose possession or custody they may be, before the undersigned, United States district judge of the Middle district of Pennsylvania, wherein the said congressional district is situated, at his chambers in the federal building at Scranton; and P. W. Stokes and John J. Toohey are hereby appointed commissioners to receive in that behalf the said ballot boxes, and the contents of the same, so ordered to be *468produced, with authority to open the said ballot boxes at the several places where they may be found, and to take therefrom all ballots, papers, or other contents, and the same to severally inclose and seal up in convenient packages, keeping separate the ballots, papers, and contents of each box, noting at the time the condition in which each of the said ballot boxes is found, and where and in whose custody found; and, having identified the said packages witíi their signatures and seals, they shall deliver and deposit the same with the clerk of the said district court at his office in the said federal building.
Witness my hand this 8th day of December, A. D. 1902.
R. W. ARCHBADD, District Judge.